UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

DEBORAH DIANE FLETCHER, )
)
Plai“tiff> ) case; 1;16-¢\/-00839
) Assigned To : Unassigned
V- ) Assign. Date : 5/4/2016 _
) Description: Pro Se Gen. Civ\| (F Deck)
HUD/PUBLIC HOUSING AUTHORITY, )
)
Defendant. )
MEMORANDUM OPINION

The trial court has the discretion to decide whether a complaint is frivolous, and such
finding is appropriate when the facts alleged are irrational or wholly incredible. Denton v.
Hernana'ez, 504 U.S. 25, 33 (1992); see Nez'tzke v. Williams, 490 U.S. 319, 325 (1989) ("[A]
complaint, containing as it does both factual allegations and legal conclusions, is frivolous where
it lacks an arguable basis either in law or in fact."). Having reviewed the plaintiffs complaint,
the Court concludes that what factual contentions are identifiable are baseless and wholly
incredible. Furthermore, the allegations of the complaint "constitute the sort of patently

insubstantial claims" that deprive the Court of subject matter jurisdiction. Tooley v. Napolz`tano,

586 F.3d 1006, 1010 (D.C. Cir. 2009).

The Court will grant plaintiff` s application to proceed in forma pauperis, deny the
plaintiff` s motion for a temporary restraining order, and dismiss the complaint pursuant to 28
U.S.C. § 191 5(e)(2)(B)(i). An Order consistent with this Memorandum Opinion is issued

separately.

DATE; U/\Ul /.lf»“lb  z A/L/::-

United Sta s District Judge